Order entered June 17, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01562-CV

                       QUICK CHANGE ARTIST, LLC, Appellant

                                             V.

                             IRIS T. ACCESSORIES, Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-14118

                                          ORDER
       We GRANT the June 15, 2015 motion of nonresident attorney Chance McClain for

admission pro hac vice. We DIRECT the Clerk of this Court to add Chance McClain as counsel

pro hac vice.

       We ORDER the brief tendered to this Court by appellant on May 22, 2015 filed as of the

date of this order. Appellee’s brief will be due THIRTY DAYS from the date of this order.

                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE